Citation Nr: 0630717	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-16 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, currently evaluated as 40 
percent disabling for restriction of motion of the 
lumbosacral spine/disc disease and 10 percent disabling for 
neurological deficit in the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued a 40 percent rating 
previously assigned for the loss of motion of the lumbosacral 
spine caused by the veteran's service-connected lumbosacral 
strain with degenerative disc disease, and also assigned a 
separate 10 percent rating for neurological deficit in the 
left lower extremity resulting from that service-connected 
low back disorder.

The veteran testified before the undersigned at a video 
hearing in October 2005.  A transcript has been associated 
with the file.

The Board remanded this case for further development in 
January 2006.  It returns for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's back disability symptoms include limitation 
of motion, paraspinal muscle spasm, pain, and functional 
loss, with no evidence of vertebral fracture, cord 
involvement, abnormal mobility requiring a neck brace or 
ankylosis.  

2.  The veteran has peripheral neuropathy of the lower 
extremities as the result of diabetes mellitus, which is 
unrelated to his service connected disability.  


CONCLUSION OF LAW

The criteria for a higher evaluation for lumbosacral strain 
with degenerative disc disease, currently evaluated as 40 
percent disabling for restriction of motion of the 
lumbosacral spine/disc disease and 10 percent disabling for 
neurological deficit in the left lower extremity, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.71a, 
Diagnostic Code 5292 (2003), 5293 (2002, 2003), 5243 and 8520 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

During the pendency of this claim, the criteria for rating 
back disabilities were revised effective September 23, 2002, 
and again effective September 26, 2003.  The Board will 
evaluate the veteran's claim under both the criteria in the 
VA Schedule for Rating Disabilities in effect at the time of 
his filing and the current regulations in order to ascertain 
which version would accord him the highest rating.  According 
to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

The veteran is currently service connected for lumbosacral 
strain with degenerative disc disease.  He receives a rating 
of 40 percent under DC 5293-5292 for orthopedic 
manifestations of his disability and a 10 percent rating for 
neurological manifestations under DC 8520.  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 
40 percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  The highest available schedular 
evaluation, 40 percent, was warranted where the condition was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.
Under the regulations in effect prior to September 23, 2002, 
a rating of 60 for intervertebral disc syndrome required 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (2002).  

Under the version of DC 5293 in effect on and after September 
23, 2002, a 60 percent rating was available if the 
manifestations of intervertebral disc syndrome resulted in 
incapacitating episodes, requiring bedrest prescribed by a 
physician and treatment by a physician totaling six weeks in 
the prior twelve months.  Chronic orthopedic and neurological 
manifestations may be rated separately and combined under 
38 C.F.R. § 4.25, if that results in a higher rating. The 
revision effective on September 26, 2003 worked no 
substantive change, but the Diagnostic Code was renumbered 
'5243.'  

All disabilities of the back and spine can now be rated under 
the General Ratings Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2005).  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less; or if there is favorable ankylosis of the 
entire thoracolumbar spine.  And, a 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  ("Unfavorable ankylosis" is defined, 
in pertinent part, as "a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension".  See 
id., Note (5).  The ratings are to be applied with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  

The veteran contends that he has neurological complications 
of his lumbosacral disability that result in incapacitating 
episodes.  The veteran is service connected for the 
lumbosacral strain and degenerative disc disease, although he 
has substantial additional disability in the remainder of his 
back.  The veteran was in a motor vehicle accident in April 
1998, resulting in additional spine injury.  The veteran has 
complained of increasing pain, decreasing efficacy of 
treatment and an increasing number of falls due to his legs 
giving way.  The veteran currently uses Canadian crutches for 
virtually any movement.  The Board has found numerous 
diagnoses of cervical disorders in the record.  Additionally, 
the veteran has diabetes mellitus, with associated bilateral 
radiculopathy of the upper extremities.  

The Board will address the existence of neurological 
symptomatology, then incapacitating episodes.  

Neurological Symptoms

When this case first appeared before the Board, the record 
conflicted as to whether or not the veteran had neurological 
disorders as a result of his service connected lumbosacral 
strain and degenerative disc disease.  At that time, the 
veteran's chiropractor, D.F., had indicated that the 
veteran's sciatic nerves had been compromised by his back 
disability.  The veteran had also been seen by G.G., a 
colleague of D.F., who offered a similar opinion.  Both sent 
numerous letters to VA on the veteran's behalf.  In 
particular, D.F. sent a July 2003 and March 2004 letters 
indicating that the veteran had positive Nachlas,' Yeoman's, 
Ely's and Valsalva with Bechterew tests.  Examinations found 
motor and sensory deficit consistent with neurological 
disorders.  The veteran had hyperesthesia along the dermatome 
of his legs.  D.F. also indicated that the veteran suffered 
paraspinal muscle spasms.  These opinions were seconded by 
B.O., M.D., who sent a July 2004 letter stating that the 
veteran had bilateral radiculopathy as a result of his 
inservice injury.  In April 2001, a VA doctor, E.U., stated 
that the veteran had no extensor plantar responses, but that 
deep tendon reflexes were normal and he had present ankle 
jerks.  In August 2001, E.U. indicated that the veteran had 
"possible L5 radiculopathy."  In March 2002, another VA 
doctor, I.M., indicated that the veteran "does not have 
radiculopathy[,] but the examination does show the presence 
of bilateral sciatica."  I.M. also indicated that the 
veteran had diabetic neuropathy of the upper extremities.  
Also in March 2003, P.S., another VA doctor, indicated that 
the veteran's service connected back disability could not be 
separated from the residuals of his motor vehicle accident.  
Finally, in August 2004, the veteran was seen at VA by 
doctors S.S. and J.S. who indicated that the veteran had 
"peripheral large fiber neuropathy."

There were also VA opinions that indicated that the veteran 
did not have radiculopathy or neuropathy as a result of his 
service connected back disability.  On electroneedle 
diagnostic tests in January 1999, sensory and motor nerve 
conduction were within normal limits.  The doctor indicated 
the findings showed no evidence of radiculopathy.  
Neurological examination in February 2001 showed normal 
sensory and deep tendon reflexes in the veteran's legs.  The 
veteran was sent for yet another VA examination in February 
2005.  I.M., who had previously offered an opinion that the 
veteran had bilateral sciatica, changed his opinion and 
indicated that the veteran had diabetic neuropathy.  

Two additional VA examinations of the veteran's back 
disability are of record.  In February 2003 and October 2003, 
the veteran was seen for assessments of his disability.  At 
these examinations, however, the doctors did not discuss the 
presence or absence of neurological symptoms. 

In light of the foregoing evidence, the Board remanded for 
clarification in January 2006.  Among the records acquired on 
remand was a March 2005 VA examination.  The veteran was seen 
by E.B., who indicated that the veteran should stop visiting 
the Neurology clinic at the Cleveland VA Medical Center 
because E.B. did not find any evidence of neuropathy on the 
exam.  MRIs performed in May 2003 and June 2004 were 
reviewed.  E.B. indicated that the veteran had decreased 
senses "in a non-physiological distribution...."  The 
veteran's "reflexes were normal and symmetrical including 
ankles.  He had an inconsistent sensory and motor exam.  If 
anything[,] the diabetes may be contributing to some 
symptoms."  An addendum to the examination was entered by 
J.S., who previously saw the veteran in August 2004.  In the 
addendum, J.S. indicated that he had reviewed the veteran's 
medical records dating back to 2001 and revised his earlier 
opinion.  J.S. stated that he now agreed with E.B.  J.S. 
indicated that I explained to [the veteran] that we did not 
need to follow him up here in [the] Neurology clinic due to 
the fact that there was not a problem that we could help him 
with...."  

The veteran was also sent for February 2006 orthopedic and 
neurological examination at the Board's behest.  
Specifically, the Board asked for determinations of the 
nature and severity of any symptomatology due to the 
veteran's service-connected low back disorder.  The 
orthopedic examination added significant information, noting 
some lost lordosis and limitation of motion without 
incapacitating episodes in the past year.  The neurological 
examination was performed by I.M., whose March 2002 and 
February 2005 opinions were mentioned above.  I.M. stated 
that the veteran had degenerative disc disease and lower back 
pain aggravated by his 1998 motor vehicle accident.  He 
stated that the veteran's "neurological deficits in the 
[lower extremities] are related to diabetic neuropathy and 
unrelated to degenerative disc disease."  Since aggravation 
of his lower back in the motor vehicle accident, the veteran 
"has had episodes of low back spasms twice a week lasting 
forty minutes.  The treatment of these...has become 
progressively less effective due to pain magnification 
secondary to narcotic dependence and depression."  

The private medical opinions are entitled to little weight on 
this record.  D.F. and G.G. are chiropractors.  While the 
Board does not question their ability in their own field, the 
Board looks to specialists as having greater knowledge and 
experience.  The opinion of B.O., while relevant, is of 
little value.  The opinion contains no rationale and no 
medical evidence that would enable the Board to compare it to 
the rationale and evidence of the remaining opinions.  

The veteran's VA records weigh against the claim.  E.U., 
I.M., J.S., S.S., P.S., and E.B. are all neurologists.  
Originally, all but E.B. associated the veteran's symptoms to 
his low back disorder.  I.M. and J.S. changed their opinions 
on further review of the veteran and the record.  From the 
Board's review of the file, E.U., P.S. and S.S. saw the 
veteran one time each.  The objective criteria found does not 
support neuropathy or neurological disorders.  The veteran's 
January 1999 needle study was negative.  After multiple MRIs, 
no neurological involvement has been noted.  The veteran's 
sensory and deep tendon reflexes have been present.  The 
objective evidence of neurological disability found at VA 
consists of absent extensor planter responses and sensory 
deficits.  While those symptoms did occur along the sciatic 
nerve, they also occurred in a "non-physiological" pattern, 
which apparently includes involvement of other nerves.  The 
Board has considered the objective evidence referenced by 
D.F. in his July 2003 and March 2004 letters.  In the span 
from 2001 to 2006, none of that evidence has been replicated 
by the six VA neurologists that have seen the veteran.  
Finally, the Board notes that the examiners indicate that 
neurological deficits can exist without relationship to the 
veteran's service connected disorder.  In particular, they 
pointed to the veteran's long history of diabetes as the 
culprit.  

In light of the foregoing, the Board finds that the veteran 
does not have neurological symptomatology associated with his 
service connected low back disorder.  Therefore, the veteran 
is not entitled to a rating in excess of his current 50 
percent rating based on neurological manifestations of his 
disability.  See 38 C.F.R. § 4.71a, DC 5293 (2002), General 
Ratings Formula (2005).



Incapacitating Episodes

As the veteran is rated under intervertebral disc syndrome, 
the Board will inquire as to whether or not the veteran may 
receive a 60 percent rating on the basis of incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5243 (2005).

As mentioned above, for entitlement to an increased rating, 
the veteran must have incapacitating episodes with a total 
duration of at least six weeks out of the prior twelve 
months.  DC 5243.  Incapacitating episodes require bedrest 
prescribed by a physician and treatment by a physician.  Id., 
at Note (1).  According to I.M., at the February 2006 
examination, the veteran experiences episodes lasting 40 
minutes twice a week.  There is no indication of bedrest or 
treatment by a physician.  The other VA physicians do not 
indicate that the veteran has any sort of incapacitating 
episodes.  D.F. states that the veteran has incapacitating 
episodes in his March 2004 letter.  He indicates that the 
veteran receives treatment at least once and sometimes twice 
a week, and had approximately "ten to twelve weeks of severe 
acute paraspinal muscle spasm and incapacitation."  The 
Board is unable to rely on D.F.'s opinion for two reasons.  
First, D.F. includes the veteran's sensory and neurological 
deficits as part of the reason for the veteran's 
incapacitation.  As the Board has already found these 
deficits to be independent of the veteran's service connected 
disability, they cannot be considered for ratings purposes.  
Second, D.F. indicates that the veteran's treatment occurs 
regardless or whether or not he has had an episode.  If the 
treatment occurs irrespective of an episode, then the Board 
cannot say that the episodes required treatment as is 
contemplated by DC 5243, Note (1).  

The Board finds, therefore, that the veteran does not have 
incapacitating episodes, requiring either bedrest or 
treatment prescribed by a physician, sufficient to warrant a 
rating of 60 percent.

Consideration of Other Diagnostic Codes

The rating criteria that were in effect prior to September 
26, 2003, included Code 5295, for lumbosacral strain.  That 
code, however, did not provide a rating higher than 40 
percent.  

The remaining available DCs for rating the spine that would 
result in a higher rating all require ankylosis, residuals 
including cord involvement or abnormal mobility requiring a 
neck brace.  None of these symptoms appears in the evidence.  
Further inquiry into those ratings is moot.  

Only one rating is available under the General Formula which 
are higher than the veteran's current rating: a 100 percent 
evaluation for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).  The 
evidence does not indicate that the veteran has ankylosis. 

Conclusion

The Board recognizes that the veteran's disability was 
aggravated by his 1998 motor vehicle accident.  The Board 
does not doubt that the veteran experiences pain and falls.  
However, where the medical evidence separates the veteran's 
neurological problems from his service connected disability, 
the Board cannot grant an increased rating.  The veteran 
receives the maximum rating possible for orthopedic 
manifestations of his disability.  The preponderance of the 
evidence is against an association of neurological 
manifestations to his service connected disability.  
Similarly, the preponderance of the evidence is against 
incapacitating episodes of at least six weeks total duration 
in a twelve month period.  Therefore, the criteria for a 
rating in excess of 50 percent for lumbosacral strain and 
degenerative disc disease have not been met.  38 C.F.R. 
§ 4.71a, DC 5293 (2002, 2003), DC 5243 (2005).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for lumbosacral strain with degenerative 
disc disease.  See Gilbert, 1 Vet. App. at 53.




Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to the initial adjudication of the claim, a letter 
dated in February 2003 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
February 2003 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II.  
Since the RO assigned the 50 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination in 
August 2004 and February 2005.  The veteran also had a VA 
examination on remand from the Board in February 2006.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The February 2006 VA examination report is thorough 
and supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation greater than 50 percent for 
lumbosacral strain with degenerative disc disease, (currently 
evaluated as 50 percent disabling based on the combination of 
a 40 percent rating for restriction of motion of the 
lumbosacral spine/disc disease and a 10 percent rating for 
neurological deficit in the left lower extremity) is not 
warranted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


